Citation Nr: 1454523	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability
(TDIU) due to service-connected disabilities from July 25, 2007 to August 10,
2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to June 1978 and from December 2001 to November 2004.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO, in part, denied the Veteran's claim of entitlement to TDIU.  The Veteran appealed the RO's rating action to the Board. 

On a May 2012 statement, the Veteran withdrew his previous hearing request before a Veteran's Law Judge.  Thus, his request his deemed withdrawn.  38 C.F.R. § 20.702(e)(2014).

In April 2014, the Board remanded the matter on appeal for additional development.  The requested development has been completed and the matter has returned to the Board for further appellate consideration.  As noted in the Board's April 2014 remand, although the claim has been certified as involving TDIU from July 25, 2007, the Board notes the Veteran reported that he last worked on November 2, 2007 as a manager in human resources.


FINDINGS OF FACT

1.  For the period from July 25, 2007 to November 2, 2007, the Veteran was employed full-time in a management position for the United States Army. 

2.  Resolving all doubt in the Veteran's favor, the Veteran's service-connected disabilities, when evaluated in association with educational attainment and occupational experience, preclude all forms of substantially gainful employment for the period from November 3, 2007 to August 10, 2009.


CONCLUSIONS OF LAW

1.  For the period from July 25, 2007 to November 2, 2007, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the period from November 3, 2007 to August 10, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As discussed in more detail below, the Veteran's claim of entitlement to TDIU for the period from July 25, 2007 to November 2, 2007 lacks legal merit.  As the law, and not the facts, is dispositive of the claim of entitlement to TDIU for the above-cited period, the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As the Board's decision to grant the Veteran's claim of entitlement to TDIU is completely favorable for the period from November 3, 2007 to August 10, 2009, no further action is required to comply with the VCAA. 

II. Analysis

The Veteran seeks entitlement to TDIU for the period from July 25, 2007 to August 10, 2009.  

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the 60/70 percent schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation. 38 C.F.R. § 4.16(a).

 In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2014).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel interpreted that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

The Court has also held that a veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

For the prescribed period on appeal (July 25, 2007 to August 10, 2009), service connection was in in effect for the following disabilities: (i) degenerative disc disease of lumbar spine status post laminectomy (evaluated as 40 percent disabling); (ii) diabetes with cataracts dermatitis and nephropathy (evaluated as 20 percent disabling prior to January 1, 2009 and 30 percent disabling from January 2, 2009); (iii) inflammatory demyelinating polyneuropathy of both feet (each foot evaluated as 10 percent disabling); (iv)  bilateral upper extremity neuropathy (each upper extremity evaluated as 10 percent disabling); (v) tinnitus (evaluated as 10 percent disabling); (vi) bilateral hearing loss (evaluated as noncompensably disabling prior to January 2, 2009 and 10 percent disabling from January 2, 2009); (vii) hypertension (evaluated as noncompensably disabling); and, (viii) and, impotence (evaluated as noncompensably disabling).  

During the period from July 25, 2007 to August 10, 2009, the Veteran had a combined disability evaluation of at least 70 percent (other than for January 1, 2009, at which time the combined evaluation was 60 percent), to include consideration of the bilateral factor.  Based upon the above assigned disability evaluations, the Veteran has met the criteria for consideration under 38 C.F.R. § 4.16(a).  Thus, the next question that needs to be answered is whether he is unable to maintain substantially gainful employment as a result of his service-connected disabilities.  The Board finds that the preponderance of the evidence of record is against an award of TDIU for the period from July 25, 2007 to November 2, 2007 because the Veteran was employed full-time in a management position for the United States Army.  However, the Board will resolve reasonable doubt in favor of the Veteran and award entitlement to TDIU for the period from November 3, 2007 to August 10, 2009.  The Board will discuss each period separately in its analysis below. 

The Veteran contends that he cannot obtain or retain substantially gainful employment for the period on appeal.  He maintains that his service-connected disabilities, namely his hypertension, low back disability and neuropathy, are sufficient to prevent him from obtaining or retaining substantially gainful employment.  He maintains that he worked full-time in management for the United States Army until November 2, 2007.  (See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on June 4, 2008 at page (pg.) 9)). 

 a) Period from July 25, 2007 to November 2, 2007

As noted above, the Veteran indicated on VA Form 21-8940 that he had last worked full-time on November 2, 2007.  Id.  Thus, as the Veteran was employed until November 2, 2007, the Board finds that he is not entitled to a TDIU for the period from July 25, 2007 to November 2, 2007.  38 C.F.R. §§ 4.16(a) and 4.19. 

In an issue such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim of entitlement to TDIU for the period from July 25, 2007 to November 2, 2007 should be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement to a TDIU for the period from July 25, 2007 to November 2, 2007 is denied. 

b) Period from November 3, 2007 to August 10, 2009

Concerning the question as to whether the Veteran's service-connected disabilities preclude his ability to maintain substantially gainful employment for the above-cited period, the Board finds an April 2014 VA physician's opinion to be the most probative and adequate of record.  In its April 2014 remand directives, the Board determined that a July 2008 VA examiner's opinion was inadequate for evaluating the Veteran's TDIU claim because it had only discussed his back pain in relation to his ability to perform physical and sedentary activities of employment rather than providing an opinion based all service-connected disabilities for the relevant time period.  (See April 2014 Board remand, received and uploaded to the Veteran's VBMS electronic claims file on April 3, 2014 at pg. 1)).  Thus, in view of the deficiencies in the July 2008 VA opinion, the Board requested a retrospective medical opinion.  A VA physician provided the retrospective medical opinion in April 2014.  (See April 2014 VA physician's opinion, received and uploaded to the Veteran's VBMS electronic claims file on April 29, 2014, at pg. 1).  

After a comprehensive review of the medical evidence for the period on appeal (July 25, 2007 to August 10, 2009), the April 2014 VA physician opined that functional impairment from the Veteran's service-connected impotence and hypertension was negligible.  The VA physician, however, concluded that the Veteran's diabetes mellitus had manifested in diabetic neuropathy that had caused functional impairment, which had resulted in impaired balance that had caused an increased fall risk, decreased manual dexterity and required a regular meal schedule.  The Veteran's most significant functional impairment, according to the VA physician, was his low back disability, and medications prescribed therefor, which had resulted in his inability to stand for prolonged periods of time or to walk long distances, had limited his reliability, had caused an increased fall risk, and had prevented him from operating motor vehicles.  In addition, the VA physician opined that the Veteran would have had difficulty following verbal directions with high background noise because of his service-connected hearing loss during the period on appeal.  Id. 

Regarding the severity of the Veteran's hearing loss on his ability to maintain employment, the Board notes that the April 2014 VA physician's opinion is consistent with a December 2009 VA QTC audiologist's opinion, provided just four months after the termination of the period in question (i.e., August 10, 2009).  The VA QTC audiologist opined that the Veteran's service-connected hearing loss had made it difficult for him to hear normal conversations even in a quiet [room] and had impacted him daily at the work place, as well as during his daily activity.  The VA QTC audiologist further maintained that if the Veteran's job required him to speak on the phone or complete any tasks without visual cues, that it would be very difficult and confusing for him because of the severity of his hearing loss.  (See December 2009 VA audio examination report, received and uploaded to the Veteran's VBMS electronic claims file on December 9, 2009 at pg. 6).  The Board finds it likely that the Veteran's hearing loss in August 2009 was equally as severe as that noted by the VA QTC examiner only four (4) months later in December 2009. 

While the Veteran's work history was in management, as opposed to manual labor, the impact of his service-connected low back disability and diabetes mellitus and neuropathy would certainly have an impact on his ability to perform any type of employment, such as management and supervisory positions, which have served as the basis for his past employment.  Given the Veteran's physical limitations, such as an increased risk of falls, decreased reliability, inability to operate a motor vehicle, and difficulty hearing without verbal cues, and his occupational history in management and supervisory positions, the Board finds that the Veteran's service-connected disabilities are of sufficient severity to preclude him from obtaining or retaining gainful employment for the period from November 3, 2007 to August 10, 2009.  For these reasons and bases, and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period from November 3, 2007 to August 10, 2009.  38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.


ORDER

A TDIU is denied for the period from July 25, 2007 to November 2, 2007.

A TDIU is granted for the period from November 3, 2007 to August 10, 2009, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPLEAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


